      Case 1:17-cv-01777-VEC-RWL Document 188 Filed 12/16/20 Page 1 of 1
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 12/16/2020
 -------------------------------------------------------------- X
 DR. ANDREW KERR,                                               :
                                                                :
                                                   Plaintiff, :
                                                                :
                            -against-                           :           17-cv-1777 (VEC)
                                                                :
 PHYSICIAN AFFILIATE GROUP OF NEW                               :                ORDER
 YORK P.C., and DR. HUSSEIN MATARI,                             :
                                                                :
                                                  Defendants:
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS trial in this case is scheduled to begin on January 26, 2021;

        IT IS HEREBY ORDERED THAT:

        1. The trial date is adjourned sine die. The parties will receive at least one month notice

             of the new trial date.

        2. The deadline to submit a joint pretrial order, requests to charge, and proposed voir

             dire questions is adjourned sine die.




SO ORDERED.
                                                                    ________________________
Date: December 16, 2020                                                VALERIE CAPRONI
      New York, New York                                             United States District Judge
